FILED

UNrrED sTATEs 1)1sTR1CT CoURT MAR 1 3 2913
FOR THE DISTRICT OF COLUMBIA clerk U 5 D_ t
l - . 35 'f|ct

BankrUPtC\/ ¢:<`»1»;-¢-¢

SUHAIL ABDU ANAM, et al.

Petitioner,

v. Civil Action No. 04-1194 (TFH)
BARACK H. OBAMA, et al.,

Respondents.

STIPULATION AND ORDER

Upon consideration of the Stipulated Motion for Voluntary Dismissal Without Prejudice
and for Continued Counsel Access Pursuant To the Protective Order, lt is hereby STIPULATED
AND ORDERED that:

l. Petitioner Ali Yaha Mahdi’s (ISN 167) ("Petitioner") Petition for a Writ of
Habeas Corpus, and this action, are hereby DISMISSED without prejudice

2. 'I`he Protective Order and Procedures for Counsel Access to Detainees at the
United States Naval Base in Guantanamo Bay, issued by Judge Hogan on September ll, 2008, in
In re.' Guanlanamo Bay Detainee Litigation, No. O8-MC-442 (TFH) (D.D.C.) (OS-MC- 0442
Dkt. No. 235), and entered in this case (Dkt. No. 235) on that date (the "Protective Order"), shall
remain in effect and continue to govern Petitioner’s access to counsel while he remains confined
at Guantanamo Bay and has the right to seek further relief by habeas corpus, whether or not he
actually continues to have a petition pending before the Court.

3. This Stipulation and Order is without prejudice to the parties’ rights to seek to set
aside, modify, or otherwise obtain relief from any provision herein or of the Protective Order on

any ground that could be or could have been raised at any time.

J:mc?

4. The Court shall retain jurisdiction to enforce the terms of this Stipulation and

so @RDERED. _,j,/ ~/» 

Order.

umw/o

Signed by Thomas F. Hogan, Judge, on F.ebn!ary

17